DETAILED ACTION

1. This communication is in response to the amendment filed on 01/18/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  1a. Status of the claims:   
        Claims 1, 8, , 10, and  12-14 are amended. 
        Claims 1-19 are pending. 

Response to Arguments
2. Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.

A, Applicant argues that  there is no portion in any of Jain that discloses “an intent-based API request, or any kind of request, that maps a set of L4 ports and a protocol to a set of machines that perform a load-balanced service,” more specifically, Applicant argues:

“First, the cited references do not disclose receiving an intent based API (Application Programming Interface) request that maps a set of layer-4 (L4) ports and a protocol to the set of machines that perform the service. The Office Action cites to various portions of Jain asserting that Jain describes a request received for performing a service, L4 destination and source ports that are assigned, and packet headers identifying ports of all OSI (Open System Interconnection) layers. Office Action, pages 2-3. However, the cited portions of Jain merely disclose (1) a service request that is processed by determining whether the request is associated with a service request previously processed by a service node of a service-node cluster, (2) a service rule that is associated with a set of two or more virtual identifiers or with a virtual identifier and one or more packet header values, and (3) packets that are of the same flow have the same five tuples identifier. There is no portion in any of Jain that discloses an intent-based API request, or any kind of request, that maps a set of L4 ports and a protocol to a set of machines that perform a load-balanced service,” as recited in claim 1   (Remarks, page 8). 

In response to A, Applicant’s argument has been considered but it is not convincing because  the combination of Jain and Savenkov disclose the claim limitation.  First, Jain discloses in column 2, lines1-5, that processing of a service request is being done in a load balancing environment made of load balancer nodes. As can be seen a request for service is being performed in a load balancing environment. Because  Jain discloses API request but does not disclose specifically an intend-based API request, another prior  art Savenkov is brought  that discloses the intended-based API request (See Savenkov, column 3, lines 61-63).   Let considering another part of the Applicant’s argument  regarding the mapping of a set of L4 ports and a protocol to a set of machines that performs the load balance, Jain discloses L4 with session parameters in column 24, lines 50-60. What are  session parameters ? The considered session parameters are destination and source addresses of the service  provided using load balancing; in different sections Jain discloses L4 destination and source port as well as protocol. For example, Jain discloses in  column 34, lines 45-51; column 34, lines 60-65  that  Layer 4 destination and source ports being assigned for performing a service; by assigning Layer 4 destination and source ports to a service, Layer 4 destination and source ports are also mapped to the service. Further Jain discloses in column 34, lines 60-65  packet headers identifying the ports of L4 OSI layer; in the packet header that identifies the ports associated with the service  including Layer 4 being assigned to the service is part of the header that identifies the service. The assigning of the L4 addresses to  ports associated with service is done following load balancing rules. As it was illustrated by analysis, Jain does disclose L4 ports associated with a service following load balancing rule.

B, Applicant argues that  Savenkov merely describes “forwarding an intent-based API to an API processing endpoint. There is no discussion in Savenkov regarding an intent-based API that maps L4 ports and a protocol to a set of machines that perform a load-balanced service,” more specifically, Applicant argues:

“The Office Action correctly concedes that Jain does not disclose intent based API requests, and cites to column 3, lines 61-63 of Savenkov. Office Action, page 3. However, Savenkov merely describes forwarding an intent-based API to an API processing endpoint. There is no discussion in Savenkov regarding an intent-based API that maps L4 ports and a protocol to a set of machines that perform a load-balanced service.,” as recited in claim 1, (Remarks, page 8). 

In response to B, Applicant’s argument has been considered but it is not convincing because Savenkov is not cited because disclosing  an intent-based API that maps L4 ports and a protocol to a set of machines that perform a load-balanced service. Jain is cited for the limitation.


C, Applicant argues that  Jain does not disclose “that distributed load balancing rules, along with including the discussed match criteria set, include one or more identifiers that identify a set of machines that perform a load- balanced service,” more specifically, Applicant argues:

     “Third, the cite references do not disclose or suggest that the distributed load balancing rules also include an action criteria set that includes a set of one or more identifiers that identify the set of machines that perform the service. The Office Action cites to column 10, lines 58-65 of Jain and asserts that the action criteria set is equivalent to identifying a service node by using the five tuple identifiers. Office Action, page 3. However, this cited portion of Jain discloses that a service rule specifies one or more actions specified in terms of an action type and a tunnel ID set. Jain does not disclose that distributed load balancing rules, along with including the discussed match criteria set, include one or more identifiers that identify a set of machines that perform a load- balanced service,” as recited in claim 1   (Remarks, page 9). 

In response to C, Applicant’s argument has been considered but it is not convincing because Jain discloses  distributed load balancing rules, along with including the discussed match criteria set, include one or more identifiers that identify a set of machines that perform a load- balanced service (Jain, column 7, lines 50-58). Jain discloses in column 10, lines 58-65  a service identifier identifies one or more  service nodes in a clusters ( identify one or more service nodes is equated identify a set of machines performing the service) (identifying a service node by using the five tuple identifiers is equated to an action criteria set) (Jain, column 10, lines 58-65 ).  As can be seen Jain discloses identifying service node using load balancing environment.  

D, Applicant argues that  the cited references do not disclose or suggest “parsing the intent-based API request to identify a set of network elements to deploy for the set of machines that perform the service. Neither Jain nor Savenkov discloses or suggests a parsing operation performed in order to identify network elements to deploy for a set of machines that perform a load-balanced service,” as recited in claim 8   (Remarks, page 10).  

In response to D, Applicant’s argument has been considered but are moot in view of the new grounds of rejection.

E, Applicant argues that  Jain does not disclose “that an action criteria set included in distributing load balancing rules that includes network addresses for machines that are members of a set of machines that perform a load-balanced service for the load balancers to associate the VIP address allocated for the intent-based API request to the network addresses,” more specifically, Applicant argues:

“Second, the cited references do not disclose or suggest that the set of one or more identifiers included in the action criteria set includes network addresses for multiple machines that are members of the set of machines for the load balancer to associate the VIP address to the network addresses. The Office Action cites to column 20, lines 18-20 of Jain asserting that Jain discloses "load balancing being used to perform the IP destination address of the service node translations of the group nodes by performing the identification process of the service nodes." Office Action, page 8. However, this cited portion merely discloses that when the process 1000 of Figure 10 determines (at 1020) that based on its load balancing parameter set, the primary service node (PSN) should not process the received data message, the process identifies another service node in the PSN's SN group to perform the service on the data message. Jain does not disclose that an action criteria set included in distributing load balancing rules that includes network addresses for machines that are members of a set of machines that perform a load-balanced service for the load balancers to associate the VIP address allocated for the intent-based API request to the network addresses,” as recited in claim 8   (Remarks, page 10).  

In response to E, In addition of what was stated regarding the limitation in section D, Jain does disclose the action criteria performing said limitations. Jain discloses in column 7, lines 50-58  load balancing rules that are being provided to  load balancers  (providing load balancing rules is equated to distributing load balancing rules)); where a service identifier identifies one or more  service nodes in a clusters ( identify one or more service nodes is equated identify a set of machines performing the service) (identifying a service node by using the five tuple identifiers is equated to an action criteria set) as being disclosed in Jain, column 10, lines 58-65;  As can be seen , an action of identifying service nodes that perform service based on load balancing rules is also disclosed by Jain.  

F, Applicant argues that  the cited references do not disclose or suggest “after receiving the intent-based API request, allocating a VIP address for the service. There is no discussion in any of the cited references regarding allocating a VIP address for the service after receiving the intent-based API request,” as recited in claim 9   (Remarks, pages 10-11).  

In response to F, Applicant’s argument has been considered but it is not convincing because Jain discloses in column 23, lines 4-11, a deployment being performed after a request. Savenkov is brought because disclosing intent-based API request  (See Savenkov, column 3, lines 61-63). The combination of Jain and Savenkov discloses the claim limitation.

G, Applicant argues that  Krishnamurthy provides no discussion regarding “CRDs or receiving a CRD that defines a virtual service as a resource in a datacenter,” more specifically, Applicant argues:
“First, the cited references do not disclose receiving a Custom Resource Definition (CRD) that defines the virtual service as a resource in a datacenter. The Office Action cites to paragraph 26 of Krishnamurthy asserting that this paragraph discloses an SDDC (software defined datacenter) "being deployed as a resource service in a virtual machine at a cloud computer environment that has a data center." Office Action, page 9. However, paragraph 26 of Krishnamurthy merely discloses that a management cluster is a group of physical and virtual machines that host core cloud infrastructure components necessary for managing an SDDC in a cloud computing environment that supports customer services. Krishnamurthy provides no discussion regarding CRDs or receiving a CRD that defines a virtual service as a resource in a datacenter,” as recited in claims 10-19   (Remarks, page 11).  

In response to G, Applicant’s argument has been considered but it is not convincing because Krishnamurthy discloses in paragraph  [0026] SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that has a  data center . A software defined data center provides software defined data at a data center.

H, Applicant argues that second, the cited references do not disclose or suggest “performing an automated process to parse the API request and process the CRD to deploy the virtual service in the datacenter set,” more specifically, Applicant argues:

“The Office Action cites to paragraphs 26, 41, and 202 of Krishnamurthy asserting that Krishnamurthy discloses a filtering operation described in paragraph 202, and that it is equivalent to being parsed. Office Action, page 9. However, paragraph 202 of Krishnamurthy describes that with virtual machines (VMs) using Microsoft Windows®, a GI (guest-introspection) agent registers hooks in the Windows Filtering Platform (WFP) to obtain network events. Paragraph 41 of Krishnamurthy discloses that a computing platform provider 110 may provision virtual computing resources to provide deployment environments 112 in which an administrator 116 and/or a developer 118 can deploy multi-tier applications. The cited portions of Krishnamurthy do not disclose filtering a request, as the Office Action suggests. Additionally, a filtering operation is not equivalent to a parsing operation. Moreover, as stated previously, Krishnamurthy does not disclose CRDs in any context. Hence, there is no portion in any of Krishnamurthy that discloses or suggests parsing an API request and processing a CRD to deploy a virtual service in a datacenter set,” as recited in claims 10-19   (Remarks, pages 11-12).  


In response to H, Applicant’s argument has been considered but it is not convincing because Krishamurphy discloses in paragraph [0041]  an automatic deployment of a computer service that is performing the filtering of the request for a service using vRealize Automation TM and an Application Programming Interface that implement the vCloud DataCenter cloud computing service and using Windows filtering Platform that filter an application service based on attributes on the application service process. In order to perform filtering, a determination is being done by analyzing various requests and then determining which request is to be  parsed. The filtering is not just filtering but filtering a request  after analyzing various requests. Krishnamurthy, discloses in paragraph [0026] SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that has a  data center.  Based on definition of CRD (custom resource definition) in the specification paragraph [0056] where  CRD is  defined as attributes of custom specified resource, the resource deployed for a virtual machine is in light of the definition of CRD of the specification attributes of resource for a service. Applicant’s argument  about  “Krishnamurthy discloses a filtering operation” is not convincing because “Krishnamurthy disclosed filtering operation”   is based on how the specification defined parsing in [0002] as identifying a  network element among other network elements for deploying, one of ordinary skill in the art would conclude that the deploying of resource after filtering the resource as the same functionality as parsing a resource then deploying the resource. 
 
 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter “Jain”) (US 10,129,077 B2) in view of Savenkov et al. (hereinafter “Savenkov”)  (US 10,725,836 B2).

Regarding claim 1, Jain discloses a method of deploying a load balanced service performed by a set of machines in a set of one or more datacenters, the method comprising:  receiving an intent-based API (Application Programming Interface) request  (receiving a request for performing a service using ISS11-5 that is an online service switch that is equated to an interface (Jain, column 24, lines 50-60)) that maps a set of layer-4 (L4) ports ( Layer 4 destination and source ports disclosed being assigned for performing a service  (Jain, column 34, lines 45-51; column 34, lines 60-65); in column 34, lines 60-65  packet headers identifying the ports of all OSI layer  including Layer 4 being assigned)and a protocol to the set of machines that perform the service (a protocol layer  being disclosed (Jain, column 9, lines 12-16 ));
  allocating a VIP address for the load-balanced service (  rule for distributing  a virtual IP ( VIP) address being done to  service nodes using a load balancing  (Jain, column 2 , lines 34-37) (where the rule is a rule for a distributed load balance as it is disclosed in column 2, lines 1-5)); 
   distributing a set of one or more load balancing rules to one or more load balancer ( load balancing rules being provided to  load balancers  (providing load balancing rules is equated to distributing load balancing rules) (Jain, column 7, lines 50-58 )), 
 each distributed load balancing rule (each load balancing service rule  (Jain, column 9 , lines  60-67 ))   including (i) a match criteria set ( a five tuples matching identifiers  are disclosed (the matching  five tuple identifiers are equated to a criteria set to match) (Jain, column 10 , lines  1-5 ))  that comprises the VIP ( a virtual IP address (Jain, column 9 , lines 1-3,  column 9, lines 12-16)), the port set (a destination and a source port are disclosed (Jain, ,  column 9, lines 12-16)), and protocol (a protocol is disclosed (Jain, ,  column 9, lines 12-16)) and (ii) an action criteria set that comprises a set of one or more identifiers that identify the set of machines that perform the service ( a service identifier identifies one or more  service nodes in a clusters ( identify one or more service nodes is equated identify a set of machines performing the service) (identifying a service node by using the five tuple identifiers is equated to an action criteria set) (Jain, column 10, lines 58-65  )).   
   
         Jain do not disclose API (Application Programming Interface) request was an intent-based API (Application Programming Interface) request.

         Savenkov discloses an intent-based API (Application Programming Interface) request ( an intent-based API (Application Programming Interface) request being disclosed( Savenkov, column 3, lines 61-63 )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Savenkov’s teachings with Jain’s teachings. One skilled in the art would be motivated to combine them in order to retrieve the correct document context information by using the most relevant API for retrieving the intended document.  
 
3b. Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in  view of Savenkov as applied to claim 1  above , and further in view  Madden (US 2018/0359323 A1).

Regarding claim 2, Jain and Savenkov disclose the method of claim 1.

        Jain in view of  Savenkov do not disclose wherein the API specifies the service as a virtual service that is exposed along the L4 port set and protocol and that is performed by the set of machines.  
 
         Madden discloses wherein the API specifies the service as a virtual service that is exposed along the L4 port set and protocol and that is performed by the set of machines (
The transport layer network address of a virtual server being specified by using API that makes the service endpoints accessible and a higher layer of protocol stack  Madden, [0043]]; where the service is disclosed being a virtual network service [0051]))). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a service to the correct port by using API that makes the access to the correct endpoint efficiently.  

Regarding claim 3, Jain and Savenkov disclose the method of claim 1.   

        Jain in view of  Savenkov do not disclose wherein the API request maps the L4 port set and protocol to a dynamic group of machines that comprises the set of machines.    

         Madden discloses wherein the API request maps the L4 port set and protocol to a dynamic group of machines that comprises the set of machines (mapping transport-layer ports for service endpoints by receiving service requests using API that makes the service endpoints accessible and a higher layer of protocol stack where the endpoints are grouped  by using application policies for load balancing that dynamically maps service names of the endpoints  ( Madden, [0043]]; the dynamically mapping of the service names to service destination endpoints (endpoints are equated to machines) being disclosed in  [0078]))).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a group of endpoints dynamically by using application policies that map endpoints dynamically depending on the policy of the endpoints.  
    
Regarding claim 4, Jain, Savenkov, and Madden disclose the method of claim 3, wherein the load balancer set converting the identifier to a plurality of network addresses of the plurality of the machines ( load balancing being used to perform the IP destination address of the service node translations of the group nodes by performing the identification process of the service nodes  (Jain, column 20, lines 18-20  )).    

        Jain in view of  Savenkov do not disclose wherein the set of machines comprises a plurality of machines, and the identifier set in the action criteria comprises an identifier that identifies the dynamic group of machines.  

         Madden discloses wherein the set of machines comprises a plurality of machines, and the identifier set in the action criteria comprises an identifier that identifies the dynamic group of machines ( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the endpoints ( Madden, [0044]); the dynamically mapping of the service names to service destination being disclosed in  [0078]))). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a group of endpoints dynamically by using application policies that map endpoints dynamically depending on the policy of the endpoints.  

Regarding claim 5, Jain, Savenkov, and Madden disclose the method of claim 4.  

        Jain in view of  Savenkov do not disclose further comprising distributing to the load balancer set a definition of the dynamic group that comprises the dynamic group identifier and the plurality of network addresses. 

         Madden discloses further comprising distributing to the load balancer set a definition of the dynamic group that comprises the dynamic group identifier and the plurality of network addresses ( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the endpoints where the group of service points are identified by the policy of the group ( Madden, [0044]); the dynamically grouping of the service names to service destination being disclosed in  [0078]))). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a group of endpoints dynamically by using application policies that map endpoints dynamically depending on the policy of the endpoints.    
  
Regarding claim 6, Jain, Savenkov, and Madden disclose the method of claim 3.

        Jain in view of  Savenkov do not disclose wherein the set of machines comprises a plurality of machines, and the identifier set in the action criteria comprises an identifier that identifies the dynamic group of machines, the load balancer set converting the dynamic group identifier to a plurality of pairs of layers 3 and 4 network addresses,  each pair comprising an IP address and a port address of one machine in the plurality of machines.   

         Madden discloses wherein the set of machines comprises a plurality of machines, and the identifier set in the action criteria comprises an identifier that identifies the dynamic group of machines ( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the endpoints ( Madden, [0044]); the dynamically grouping of the service names to service destination being disclosed in  [0078]))), the load balancer set converting the dynamic group identifier to a plurality of pairs of layers 3 and 4 network addresses,  each pair comprising an IP address and a port address of one machine in the plurality of machines ( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the end points that are mapped using layers 3 and 4 ( Madden, [0044]).

              It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a group of endpoints dynamically by using application policies that map endpoints dynamically depending on the policy of the endpoints.   
    
Regarding claim 7, Jain, Savenkov, and Madden disclose the method of claim 6.  

        Jain in view of  Savenkov do not disclose further comprising distributing to the load balancer set a definition of the dynamic group that comprises the dynamic group identifier and the plurality of pairs of layers 3 and 4 network addresses 

         Madden discloses further comprising distributing to the load balancer set a definition of the dynamic group that comprises the dynamic group identifier ( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the endpoints  where the endpoints are grouped by the group policy ( madden, [0044]); the dynamically mapping of the service names to service destination being disclosed in  [0078])))  and the plurality of pairs of layers 3 and 4 network addresses  ( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the end points  have layers 3 and 4 addresses ( Madden, [0044]).

              It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a group of endpoints dynamically by using application policies that map endpoints dynamically depending on the policy of the endpoints. 

Regarding claim 9, Jain, Savenkov, and   Madden, disclose the method of claim 3.

        Jain in view of  Savenkov do not disclose wherein the group of endpoint machines is a dynamic group as machines are added and removed from the group without changing the dynamic group identifier by simply changing a definition that identifies the machines that are members of the group.     

         Madden discloses wherein the group of endpoint machines is a dynamic group as machines are added and removed from the group without changing the dynamic group identifier by simply changing a definition that identifies the machines that are members of the group( a service discovery identifies service endpoints by using a discovery API that uses application policies for load balancing dynamically service names of the endpoints  by changing the policy of an endpoint can belong or not  to the group ( Madden, [0044]); the dynamically mapping of the service names to service destination being disclosed in  [0078]))).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a group of endpoints dynamically by using application policies that map endpoints dynamically depending on the policy of the endpoints.  

3c. Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (hereinafter “Jain”) (US 10,129,077 B2), in view of Savenkov et al. (hereinafter “Savenkov”)  (US 10,725,836 B2), and further  in view of Karpppanen (US 10,095,669 B1).

Regarding claim 8, Jain discloses a method of deploying a load balanced service performed by a set of machines in a set of one or more datacenters, the method comprising:  
        receiving an intent-based API (Application Programming Interface) request (receiving a request for performing a service using ISS11-5 that is an online service switch that is equated to an interface (Jain, column 24, lines 50-60))  that maps a set of layer-4 (L4) ports ( Layer 4 destination and source ports disclosed being assigned for performing a service  (Jain, column 34, lines 45-51; column 34, lines 60-65); in column 34, lines 60-65  packet headers identifying the ports of all OSI layer  including Layer 4 being assigned) and a protocol to the set of machines that perform the service (a protocol layer  being disclosed (Jain, column 9, lines 12-16 )),  
     after receiving the intent-based API request ( deployment being done after a request (Jain, column 2 3, lines 1-11), allocating a VIP (Virtual Internet Protocol) address for the service (  rule for distributing  a virtual IP ( VIP) address being done to  service nodes using a load balancing  (Jain, column 2 , lines 34-37) (where the rule is a rule for a distributed load balance as it is disclosed in column 2, lines 1-5)); and 
       distributing a set of one or more load balancing rules to one or more load balancers ( load balancing rules being provided to  load balancers  (providing load balancing rules is equated to distributing load balancing rules) (Jain, column 7, lines 50-58 )), each distributed load balancing rule (each load balancing service rule  (Jain, column 9 , lines  60-67 ))   including (i) a match criteria set that ( a five tuples matching identifiers  are disclosed (the matching  five tuple identifiers are equated to a criteria set to match) (Jain, column 10 , lines  1-5 )) comprises the VIP address ( a virtual IP address (Jain, column 9 , lines 1-3,  column 9, lines 12-16)), the port set (a destination and a source port are disclosed (Jain, ,  column 9, lines 12-16)), and protocol (a protocol is disclosed (Jain, ,  column 9, lines 12-16)),  and (ii) an action criteria set that comprises a set of one or more identifiers comprising  network addresses for a plurality of machines that are members of the set of machines for the load balancer to associate the VIP address to the network addresses ( load balancing being used to perform the IP destination address of the service node translations of the group nodes by performing the identification process of the service nodes  (Jain, column 20, lines 18-20  )).   

         Jain do not disclose API (Application Programming Interface) request was an intent-based API (Application Programming Interface) request.

         Savenkov discloses an intent-based API (Application Programming Interface) request ( an intent-based API (Application Programming Interface) request being disclosed ( Savenkov, column 3, lines 61-63 )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Savenkov’s teachings with Jain’s teachings. One skilled in the art would be motivated to combine them in order to retrieve the correct document context information by using the most relevant API for retrieving the intended document.  

         Jain  in view of Savenkov do not disclose wherein the intent-based API request is organized as a hierarchical document that specifies a plurality of different network elements at a plurality of different levels of hierarchy; parsing the intent-based API request to identify a set of network elements to deploy for the set of machines that perform the service. 

         Karppanen discloses wherein the intent-based API request is organized as a hierarchical document that specifies a plurality of different network elements at a plurality of different levels of hierarchy (request on a APIs being directed in a tree structure page that directs a request appropriately ( Karppanen, column 6, lines 18-23 )); 
     parsing the intent-based API request to identify a set of network elements to deploy for the set of machines that perform the service (request being passed to determine the actions needed to act ( Karppanen, column 4, lines 3-16 )); 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Karppanen’s teachings with Jain’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to manage request appropriately by using a tree structure that uses an endpoint of the content provider as an engine that functions as parent when reference by a child rendering engine by doing so incoming request will be manage efficiently by directing the request appropriately.    

3d. Claims 10-12 and  15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al.  (hereinafter “Krishnamurthy”) (US 2018/0295,036 A1)  in  view of Madden (US 2018/0359323 A1), and further in view  Savenkov et al. (hereinafter “Savenkov”)  (US 10,725,836 B2)

Regarding claim 10, Krishnamurthy discloses  a method of exposing a service provided by a set of machines in a set of one or more datacenters, the method comprising receiving a Custom Resource Definition (CRD) that defines the virtual service as a resource in the datacenter ( SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that has a  data center ( Krishnamurthy, [0026]));performing an automated process to parse the API request ( an automatic deployment of a computer service being done using vRealize Automation.TM. and an Application Programming Interface that implement the vCloud DataCenter cloud computing service and using Windows filtering Platform that filtered the application service based on attributed on the application service process  ( Krishamurphy, [0041]) Windows filtering Platform that filtered the application service request based on attributed on the application service process ( by filtering the request the request is being parsed)[0202]) and process the CRD to deploy the virtual service in the datacenter set ( SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that has a  data center ( Krishnamurthy, [0026])).   

         Krishnamurthy does not disclose receiving an intent-based API (Application Programming Interface) request referring to the CRD and defining a virtual service provided by the set of machines; the API mapping a set of one or more ports to the set of machines.

         Madden discloses receiving an API (Application Programming Interface) request a virtual service provided by the set of machines (mapping transport-layer ports for a service endpoint by receiving service requests using API ( Madden, [0043]]; using a higher layer of protocol stack being disclosed in [0003]))), the API mapping a set of one or more ports to the set of machines (mapping transport-layer ports for a service endpoint by receiving service requests using API that makes the service endpoints accessible and a higher layer of protocol stack  ( Madden, [0043]]))). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Krishnamurthy’s teachings. One skilled in the art would be motivated to combine them in order to map a service to the correct port by using API that makes the access to the correct endpoint efficiently.  
  
         Krishnamurthy in view of Madden do not disclose API (Application Programming Interface) request  was an intent-based API (Application Programming Interface) request.

         Savenkov discloses an intent-based API (Application Programming Interface) request ( an intent-based API (Application Programming Interface) request being disclosed( Savenkov, column 3, lines 61-63 )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Savenkov’s teachings with Krishnamurthy’s teachings in view of Madden’s teachings. One skilled in the art would be motivated to combine them in order to retrieve the correct document context information by using the most relevant API for retrieving the intended document.  

Regarding claim 11, Krishnamurthy, Madden, and Savenkov discloses the method of claim 10, wherein performing the automated process comprises configuring a set of one or more load balancers to distribute the data messages across the set of machines ( an automatic deployment of a computer service being done using vRealize Automation.TM. and an Application Programming Interface that implement the vCloud DataCenter cloud computing service ( Krishamurphy, [0041]) ( SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that is a  data center ( Krishnamurthy, [0026]).    

Regarding claim 12, Krishnamurthy, Madden, and Savenkov discloses the method of claim 11, wherein the API further refers to a load balancing resource for providing a load balancing service for the virtual service, performing the automated process further comprises configuring the set of load balancers to implement the load balancing resource to provide the load balancing service ( an automatic deployment of a computer service being done using vRealize Automation.TM. and an Application Programming Interface that implement the vCloud DataCenter cloud computing service ( Krishamurphy, [0041]) ( SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that is a  data center ( Krishnamurthy, [0026]).   

Regarding claim 15, Krishnamurthy, Madden, and Savenkov disclose the method of claim 11.

         Krishnamurthy does not disclose wherein the API further defines the set of machines, which is to provide the virtual service, as an endpoint group that is a group of machines that has a dynamically adjustable set of members.  

         Madden discloses wherein the API further defines the set of machines, which is to provide the virtual service, as an endpoint group that is a group of machines that has a dynamically adjustable set of members (mapping transport-layer ports for service endpoints by receiving service requests using API that makes the service endpoints accessible and a higher layer of protocol stack where the mapping is done dynamically by using application policies for load balancing that dynamically maps service names of the endpoints  ( Madden, [0043]]; the dynamically mapping of the service names to service destination endpoints (endpoints are equated to machines) being disclosed in  [0078]))).    

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Krishnamurthy’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to process the load faster by dynamically adjusting the number of the endpoint that receive the load.    

Regarding claim 16, Krishnamurthy, Madden, and Savenkov discloses the method of claim 15, wherein the endpoint group comprises machines of different types, including virtual machines (a virtual machine (Krishnamurthy, [0243]). and containers ( container being disclosed (Krishnamurthy, [0215]).  

Regarding claim 17, Krishnamurthy, Madden, and Savenkov disclose the method of claim 10.

         Krishnamurthy does not disclose wherein the API maps the port set to the machine set by mapping the port set and a protocol to the machine set.  

         Madden discloses wherein the API maps the port set to the machine set by mapping the port set and a protocol to the machine set (mapping transport-layer ports for a service endpoint by receiving service requests using API that makes the service endpoints accessible and a higher layer of protocol stack  ( Madden, [0043]]))).      
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Madden’s teachings with Krishnamurthy’s teachings in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to map a service to the correct port by using API that makes the access to the correct endpoint efficiently.  

3e. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al.  (hereinafter “Krishnamurthy”) (US 2018/0295,036 A1) in view of Madden in view Savenkov as applied to claims 10-12,  and 15-17  above, and further in view of Masurekar et al.  (hereinafter “Masureka”) (US 2017/0317954 A1).

Regarding claim 13, Krishnamurthy, Madden, and Savenkov disclose the method of claim 12, wherein the virtual service is performed by a network, the set of load balancers is deployed at the edge of the network ( an automatic deployment of a computer service, at an edge network,  being done using vRealize Automation.TM. and an Application Programming Interface that implement the vCloud DataCenter cloud computing service ( Krishamurphy, [0041]) ( SCCD (software defined data center) being deployed as a resource service in a virtual machine at a cloud computer environment that is a  data center ( Krishnamurthy, [0026]; the edge network being disclosed in [0060]).  

         Krishnamurthy in view of Madden and in view of Savenko do not disclose that the edge network was a north/south edge of the network.
        Masurekar  discloses the north/south edge of the network ( edge network handle north –south traffic of a logical network ( Masurekar, [0079]).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Masurekar ’s teachings with Krishnamurthy’s teachings in view of Madden’s teachings and in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to connect a logical network to an external network efficiently by using a north-south traffic edge that handle the traffic between a logical network and an external network efficiently .  

3f. Claims 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy in view of Madden in view Savenkov as applied to claims 10-12 and 15-17  above, and further in view of Jain.

Regarding claim 14, Krishnamurthy, Madden, and Savenkov disclose the method of claim 11,

         Krishnamurthy in view of Madden and in view of Savenko do not disclose wherein performing the automated process further comprises allocating a VIP (virtual Internet Protocol) address for the virtual service; creating a load balancing rule that includes (i) a match criteria set that comprises the VIP and the port set, and (ii) an action criteria set that comprises a set of one or more identifiers that identify the set of machines; providing the load balancing rule to the load balancer set.   

        Jain  discloses wherein performing the automated process further comprises allocating a VIP (virtual Internet Protocol) address for the virtual service (  rule for a virtual IP ( VIP) address being distributed using a load balancing  (Jain, column 2 , lines 34-37) (where the rule is a rule for a distributed load balance as it is disclosed in column 2, lines 1-5)); creating a load balancing rule ( load balancing rules being provided to  load balancers (Jain, column 7, lines 50-58 )) that includes (i) a match criteria set that comprises the VIP and the port set, and (ii) an action criteria set that comprises a set of one or more identifiers that identify the set of machines ( a service identifier identifies one or more  service nodes in a clusters ( identify one or more service nodes is equated identify a set of machines performing the service) (Jain, column 10, lines 58-65  )); providing the load balancing rule to the load balancer set (  rule for a virtual IP ( VIP) address being distributed using a load balancing  (Jain, column 2 , lines 34-37).     

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Jain’s teachings with Krishnamurthy’s teachings in view of Madden’s teachings and in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to perform the load balancing of end points by using load balancing rules that make the load balancing more predictable.

Regarding claim 18, Krishnamurthy, Madden, and Savenkov disclose the method of claim 10,.

         Krishnamurthy in view of Madden and in view of Savenko do not disclose wherein the set of machines are a set of workload machines, and the virtual service is one operation that is performed by each workload machine in the set of workload machines.   

        Jain  discloses wherein the set of machines are a set of workload machines, and the virtual service is one operation that is performed by each workload machine in the set of workload machines ( load balancing rules being provided to  load balancers  where each balancer performs a work load (providing load balancing rules is equated to distributing load balancing rules) (Jain, column 7, lines 50-58 )).     

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Jain’s teachings with Krishnamurthy’s teachings in view of Madden’s teachings and in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to have the data being performed faster by using more than one load balancers  to process the data load.  

Regarding claim 19, Krishnamurthy, Madden, and Savenkov disclose the method of claim 10.

         Krishnamurthy in view of Madden and in view of Savenko do not disclose wherein the virtual service is a virtual middlebox service operation.   

        Jain  discloses wherein the virtual service is a virtual middlebox service operation ( a middlebox performing service for a virtual machine  (Jain, column 5, lines 14-18 )).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Jain’s teachings with Krishnamurthy’s teachings in view of Madden’s teachings and in view of Savenkov’s teachings. One skilled in the art would be motivated to combine them in order to relay data between a computer node and endpoints efficiently by using a middlebox that performs the processing of data efficiently.  

Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                      
 /ZI YE/ Primary Examiner, Art Unit 2455